DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the vibration motor.”  There is insufficient antecedent basis for this limitation in the claim. No vibration motor was previously claimed in this claim string. 
Claim 9 recites that the fistula “is assembled on the sleeve with an orientation to mimic an orientation of a fistula of the subject.” It is unclear what is attempting to be claimed here, structurally. As best understood by the examiner, a fistula, structurally, is simply an anatomical tube. Further, these tubes are typically abnormalities which can be located nearly anywhere in the body and in any orientation and can be naturally occurring or manmade. Therefore, it is unclear what “mimicking an orientation” is intended to mean, since there does not appear to be any conventional or well-known orientation to a fistula. Further, applicant’s specification does not appear to provide any definition for an “orientation” of a fistula. 
Claim 11 is unclear for similar reasons to claim 9. Again, the structure of a “fistula” is simply a tube, therefore, it is unclear how calling the tube an “arteriovenous fistula” is intended to further limit the claims. The examiner’s understanding is that an “arteriovenous fistula” is still simply a tube. If there is a more distinct structure to an “arteriovenous fistula” beyond just a tube, this should be clarified or corrected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nelson et al. (US Patent No. 9,033,713).
In Reference to Claims 1-2, 10, and 11
Nelson teaches (Claim 1) A method for cannulation training comprising: inserting a dialysis needle through a pad (column 3 lines 28-31, and item 22, fig. 1), the pad overlying an artificial fistula (items 18, 38, and 40, fig’s 1 and 2; note the structure of a “fistula” is simply a tube and items 18, 38, and 40 are tubes, meeting this limitation), the artificial fistula including an upper barrier having a radial curvature and an axial length and further including a lower barrier (upper and lower ends of items 18, 38, and 40, fig’s 1-5), the artificial fistula defining a lumen between the upper barrier and the lower barrier (tube passage of items 18, 38, and 40); passing the dialysis needle through the upper barrier (column 3 lines 28-31); and detecting the presence of the dialysis needle within the lumen of the fistula by use of a first sensor in communication with the lumen (column 3 lines 32-46; fluid and expansion bulb act as a sensor, providing sensory feedback of detection of needle within lumen when bulb expands);
(Claim 2) wherein the first sensor is in optical communication with the lumen (column 3 lines 32-46; bulb provides optical / visual indication to a user and is in communication with the lumen);
(Claim 10) further comprising prior to inserting the dialysis needle, assembling the artificial fistula with the pad (column 2 lines 20-34).
(Claim 11) wherein the artificial fistula is an artificial arteriovenous fistula (note this is broad, the physical structure of an arteriovenous fistula is simply a tube, any of items 18, 38, and 40 could be considered an “artificial arteriovenous fistula”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in view of Rios et al. (US Patent No. 9,033,713).
In Reference to Claims 1-2, 10, and 11
 	The examiner believes that all of the limitations of claims 1 and 2 are taught in Nelson, as discussed above. Specifically, since the device of Nelson provides visual sensory information regarding the presence of a needle in the lumen via fluid and a bulb that is visible, the limitations of “a sensor” in “optical communication” with the lumen from claims 1 and 2 are taught, broadly interpreted. However, in the view that this “sensor” is intended to be an optical sensor that can optically detect the needle, an alternate rejection has been set forth below:
	Rios teaches (Claim 1) a first sensor detecting the presence of a needle (item 120, fig. 4A paragraphs 0097 and 0098);
	(Claim 2) wherein the first sensor is in optical communication with the [anatomical model structure] (fig. 4A, paragraphs 0097 and 0098; note lumen taught in Nelson above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the injection training system of Nelson with the feature of a sensor in optical communication with the model and needle as taught by the injection training system of Rios for the purpose of providing feedback and to assess performance of a user as taught by Rios (abstract), making the system more useful, more precise, more comprehensive, and more attractive to the users. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in (alternately in view of Rios et al.) in view of Toly (US Patent No. 2004/0126746 A1).
In Reference to Claims 3 and 4
Nelson teaches all of claim 1 as discussed above. 
Nelson fails to teach the features of claims 3 and 4. 
Toly teaches (Claim 3) the method further comprising detecting contact of the dialysis needle with [a] lower barrier (items 382, 384a, 384b, 386, 388, 390, 392, etc. fig. 15, and paragraphs 0148-0152);
 	(Claim 4) wherein the contact is detected by formation of an electrical contact between the dialysis needle and [a] lower barrier (paragraphs 0148-0152).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the injection training system of Hoskins with the feature of a conductive sensor as taught by the injection training system of Toly for the purpose of providing feedback to assess performance of a users insertion of a needle as taught by Toly (paragraphs 0148-0152), making the system more useful, more precise, more comprehensive, and more attractive to the users. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in (alternately in view of Rios et al.) in view of Izzat (US Patent No. 5,947,744).
In Reference to Claims 5 and 6
Nelson teaches all of claim 1 as discussed above.
Nelson further teaches (Claim 6) wherein the pad overlays a plurality of artificial fistulas (fig’s 1 and 2, items 18, 38 and 40) [].
Nelson fails to teach the feature of a vibration motor of claims 5 and 6. 
Izzat teaches (Claim 5) further comprising engaging a vibration motor in communication with [an] artificial fistula such that the upper barrier of the artificial fistula vibrates (item 50, fig’s 1-2);
 (Claim 6) [], the method comprising engaging the vibration motor (items 58/60, fig. 2) such that the upper barrier of only one of the plurality of artificial fistulas vibrates (item 50 fig’s 1-2; column 3 lines 5-27, column 3 lines 46-55, also see column 4 lines 15-21). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the blood vessel training system of Nelson with the feature of a vibration motor as taught by the blood vessel training system of Izzat for the purpose of providing a more lifelike condition to the blood vessels as taught by Izzat (column 1 lines 21-53), providing more comprehensive training to the users, making the system more useful and attractive to the users. 
Further, the examiner notes that it has been held that mere duplication of parts has no
patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and, that rearrangement of parts has no patentable significance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Providing a single motor to vibrate only one of the fistulas or multiple motors to selectively vibrate multiple fistulas would result in the obvious result of additional vibrating / pulsating models or limiting the vibrating / pulsating model as desired, and is not a patentable distinction. It does not appear there would be any new or unexpected result from simply providing a single motor for a single fistula or multiple motors for additional fistulas, and, that the general operation of the device would be the same, therefore, claiming the motor only vibrating one of the fistulas is merely a matter of engineering design choice and is not a patentably significant feature.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in (alternately in view of Rios et al.) in view of Souter et al. (US PGPub. No. 2017/0301263 A1).
In Reference to Claim 7
 	Nelson teaches all of claim 1 as discussed above. 
Nelson further teaches (Claim 7) wherein the pad overlays a plurality of artificial fistulas (fig. 1 items 18, 38, and 40), the method further comprising reorienting [a] pad from a prior orientation prior to inserting the dialysis needle (column 2 lines 38-40).
	Nelson fails to specifically teach reorienting the same pad on the device. 
	Souter teaches reorienting an anatomical model from a prior orientation (paragraph 0013 lines 20-25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the anatomical simulation system of Nelson with the feature of reorienting a portion of the anatomical model as taught by the anatomical simulation system of Souter for the purpose of allowing the anatomical model to be re-used more times before replacement as taught by Souter (paragraph 0013 lines 20-25), giving parts of the system more longevity, making the device more attractive to the users. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. in (alternately in view of Rios et al.) in view of Bloom (US Patent No. 5,839,904).
In Reference to Claims 8 and 9
 	Nelson teaches all of claim 1 as discussed above. 
	Nelson fails to teach the feature of claim 8. 
	Bloom teaches (Claim 8) the artificial fistula being retained on a sleeve, the method further comprising temporarily attaching the sleeve to a subject (fig’s 1 and 6, items 16; column 3 lines 55-57);
(Claim 9) wherein the artificial fistula is assembled on the sleeve (fig’s 1 and 6) with an orientation to mimic an orientation of a fistula of the subject (fig’s 1 and 6, note this is both unclear and extremely broad as fistula’s can be oriented in any direction).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the blood vessel training system of Nelson with the feature of retaining the device on a sleeve and attaching it to a subject as taught by the blood vessel training system of Bloom for the purpose of allowing a student to practice techniques on a live subject, without the risks associated with puncturing living tissue as taught by Bloom (abstract), making the device more useful, safer, and more attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711